DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 1 through 2, filed 10/21/2021, with respect to Claims 1, 14, and 18 have been fully considered and are persuasive.  The 101 and 102(a)(1) rejection of 07/21/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Bonner on 02/07/2022.

The application has been amended as follows: 

utilize a three dimensional (3D) model from the data related to the plurality of wells; determine a water management index for each of the plurality of wells, wherein the water management index is calculated based on at least a portion of the data and the 3D model; select a designated well to perform a water management action, based on the water management index; determine a type of water management action for the designated well, wherein the type of water management action includes at least one of the following: shut-off perforations, sidetrack the designated well or shut-off the designated well; display; and filter the plurality of wells based on whether a current oil rate of each of the plurality of wells is less than a mean oil rate, plus one standard deviation of the current oil rate of the plurality of wells.
14. (Currently Amended) A method for identifying water management candidates at an asset level comprising: receiving, by a computing device, data related to a plurality of wells, wherein the data includes a well water rate of each of the plurality of wells, a cumulative water produced by each of the plurality of wells, and a water cut of each of the plurality of wells; utilizing, by the computing device, a three dimensional (3D) model from the data related to the plurality of wells; determining, by the computing data and the 3D model, based on the well water rate of each of the plurality of wells, the cumulative water produced by each of the plurality of wells, and the water cut of each of the plurality of wells; selecting, by the computing device, a designated well to perform a water management action, based on the water management index; determining, by the computing device, a type of water management action for the designated well, wherein the type of water management action includes at least one of the following: shut-off perforations, sidetrack the designated well or shut-off the designated well; and 6Serial No. 17/095,833 Docket No. SA6543/SA 6543 PA providing, by the computing device, the designated well and the type of water management action for display.

18. (Currently Amended) A non-transitory computer-readable medium for identifying water management candidates at an asset level that stores logic that, when executed by a computing device, causes the computing device to perform at least the following: 7Serial No. 17/095,833 Docket No. SA6543/SA 6543 PA receive data related to a plurality of wells, wherein the data includes at least one of the following: a well water rate of each of the plurality of wells, a cumulative water produced by each of the plurality of wells, or a water cut of each of the plurality of wells; utilize a three dimensional (3D) model from the data related to the plurality of wells; determine a water management index for each of the plurality of wells, wherein the water management index is calculated from the data and the 3D model; select a designated well to perform a water management action, based on the water management index; determine a type of water management action for the designated well, wherein the type of water management action includes at least one of the following: sidetrack the designated well or shut-off the designated well; display; and identify at least one water management candidate from the plurality of wells, wherein the at least one water management candidate is selected based on whether the water management index for each of the plurality of wells is greater than mean +1 standard deviation of a distribution of the plurality of wells.

Allowable Subject Matter

Claims 1-5, 7-19 are allowed.

Regarding Claim 1, Kram teaches a system for identifying water management candidates at an asset level (Fig. 1; [0007]) comprising: a computing device that includes a memory component that stores logic that [0008, 0010], when executed by the computing device causes the system to perform [0028-0032] at least the following: receive data related to a plurality of wells (Fig. 1-5; [0010]), wherein the data includes at least one of the following: a well water rate of each of the plurality of wells, a cumulative water produced by each of the plurality of wells, or a water cut of each of the plurality of wells [0010, 0019-0021]; determine a water management index for each of the plurality of wells, wherein the water management index is calculated based on at least a portion of the data (Fig. 5; [0026]; select a designated well to perform a water management action, based on the water management index [0025, 0027]; determine a type of water management action for the designated well, wherein the type of water management action includes at least one of the following: shut-off perforations, sidetrack the 
Kram fails to teach utilize a three dimensional (3D) model from the data related to the plurality of wells. However, in a related field, Shahri et al. (US20130096897, 04-18-2013) teaches utilize a three dimensional (3D) model from the data related to the plurality of wells (Abstract; Fig. 5; [0035]). 
Kram and Shahri, along with all other prior art references fail to teach wherein the logic further causes the system to filter the plurality of wells based on whether a current oil rate of each of the plurality of wells is less than a mean oil rate, plus one standard deviation of the current oil rate of the plurality of wells.
It is for this reason that Claim 1 and its dependencies are allowed.
Similar reasoning for allowability is applied to both Claim 14. It is for this reason that Claim 14 and its dependencies are allowed. 
Regarding Claim 18, Regarding Claim 1, Kram teaches a system for identifying water management candidates at an asset level (Fig. 1; [0007]) comprising: a computing device that includes a memory component that stores logic that [0008, 0010], when executed by the computing device causes the system to perform [0028-0032] at least the following: receive data related to a plurality of wells (Fig. 1-5; [0010]), wherein the data includes at least one of the following: a well water rate of each of the plurality of wells, a cumulative water produced by each of the plurality of wells, or a water cut of each of the plurality of wells [0010, 0019-0021]; determine a water management index for each of the plurality of wells, wherein the water management index is calculated based on at least a portion of the data (Fig. 5; [0026]; select a designated well to 
Kram fails to teach utilize a three dimensional (3D) model from the data related to the plurality of wells. However, in a related field, Shahri et al. (US20130096897, 04-18-2013) teaches utilize a three dimensional (3D) model from the data related to the plurality of wells (Abstract; Fig. 5; [0035]). 
Kram and Shahri, along with all other prior art references fail to teach wherein the logic further causes the system to filter the plurality of wells based on whether a current oil rate of each of the plurality of wells is less than a mean oil rate, plus one standard deviation of the current oil rate of the plurality of wells and identify at least one water management candidate from the plurality of wells, wherein the at least one water management candidate is selected based on whether the water management index for each of the plurality of wells is greater than mean +1 standard deviation of a distribution of the plurality of wells.
It is for this reason that Claim 18 and its dependencies are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863